United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 16-1235
                    ___________________________

                              Christine Brown

                   lllllllllllllllllllll Plaintiff - Appellant

                                       v.

        Carolyn W. Colvin, Acting Commissioner of Social Security

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                 Appeal from United States District Court
              for the Western District of Arkansas - Harrison
                              ____________

                      Submitted: September 20, 2016
                        Filed: September 23, 2016
                              [Unpublished]
                              ____________

Before WOLLMAN, ARNOLD, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.
       Christine Brown appeals the district court’s1 order affirming the denial of
supplemental security income and disability insurance benefits. We disagree with
Mrs. Brown that the administrative law judge (ALJ) did not adequately account for
her mental impairments in determining her residual functional capacity (RFC), see
Buford v. Colvin, 824 F.3d 793, 796 (8th Cir. 2016) (it is claimant’s burden to
establish RFC); and we conclude that substantial evidence on the record as a whole
supports the ALJ’s adverse decision, see Ash v. Colvin, 812 F.3d 686, 689-90 (8th
Cir. 2016) (substantial evidence is enough that reasonable minds would find it
adequate). The judgment of the district court is affirmed.
                      ______________________________




      1
        The Honorable Erin Setser, United States Magistrate Judge for the Western
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                        -2-